DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Claim Objections
Claim 17 objected to because of the following informalities:  
The objection to claim 17, as stated in the Non-Final Rejection of 08/18/2020 and repeated below, remains outstanding: 
Claim 17, line 3, recites “the at least one element.” There is insufficient antecedent basis for this limitation in the claim. However, it is clear from the specification, the context of the claim, and/or the history of prosecution (e.g., that the language of claim 12 has been amended from “the at least one element” to “the at least one movable element”) that “the at least one element” is intended to mean “the at least one movable element.” The Examiner recommends revising as such to maintain both consistent nomenclature and proper antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebihara (US 2017/0008177).
Regarding claim 1, Ebihara discloses an arrangement comprising an automatic movement machine which includes at least one movable element (1, 2), the arrangement comprising: a delimiting device (4, 5) which is controlled separately from the at least one movable element (para. 9) and which delimits a working region (A, B) of the automatic movement machine (the structure of figures 1A-1B is considered to meet the functional limitation of the claim, insomuch as the motion of the robot arm is delimited by the door 4; plainly, the motion of the robot is constrained by the door 4 when the door is closed and the robot can pass through the door entrance when the door is open), the delimiting device (4, 5) including: at least one delimiting element (4) which prevents the at least one movable element (1, 2) from overshooting at least one fixed boundary of the working region of the automatic movement machine (the structure of figures 1A-1B is considered to meet the functional limitation of the claim, insomuch as the robot arm will not pass through the door 4 when the door is closed; plainly, the door provides a fixed, i.e. securely fastened, boundary for the robot arm when closed) and via which contact of an entirety of the at least one movable element (1, 2) with a foreign object (7) located in the working region (figs. 1A-1B show tool 7 within Machining Area B) of the automatic movement machine in which the at least one movable element moves (i.e., robot arm 1 moves into area B when the door 4 is opened) is prevented (the structure shown in figs. 1A-1B is considered to meet the functional limitation of the claim, insomuch as the robot is prevented from contacting the working tool 7 in Machining Area B by the door system; plainly, when the door is closed, the robot cannot pass through the door to contact the working tool; and the door opens when the machine tool is retracted as shown in fig. 1B so that contact between the tool 7 and robot arm 1 is prevented), and a movement apparatus (3) which moves the at least one delimiting element (4) depending on at least one movement (signal for opening and closing door 4 is output from control device of robot 1, para. 9) of the at least one movable element (1, 2) such that the at least one delimiting element (4) prevents the at least one movable element (1, 2) from overshooting the at least one fixed boundary (the structure of figures 1A-1B is considered to meet the functional limitations of the claim by the explanations above).
Regarding claim 2, Ebihara discloses the arrangement as claimed in claim 1, wherein the at least one delimiting element (4) extends beyond a working region (A, B) at least in one direction of extent of said working region (the arrangement is shown both in fig. 1A and fig. 1B; in fig. 1A, when the door 4 is closed, it extends beyond delimited area A in the direction of area B; in fig. 1B, when the door 4 is open, it extends in the direction of fixed wall 5 taking up a space that then cannot be occupied by the robot arm).
Regarding claim 3, Ebihara discloses the arrangement as claimed in claim 1, wherein the at least one delimiting element (4) surrounds the at least one movable element (1, 2) at least in regions (the arrangement is clearly shown in at least fig. 1B, where the door 4 is surrounding a region, i.e. portion, of the arm 1).
Regarding claim 4, Ebihara discloses the arrangement as claimed in claim 2, wherein the at least one delimiting element (4) surrounds the at least one movable element (1, 2) at least in the arrangement is clearly shown in at least fig. 1B, where the door 4 is surrounding a region, i.e. portion, of the arm 1).
Regarding claim 5, Ebihara discloses the arrangement as claimed in claim 1, wherein the automatic movement machine (1, 2) has a lower dynamic inertia (by para. 10, a door detection sensor 6 limits operation range of robot 1 in order to prevent the collision of the robot 1 with the door 4; plainly, the door moves out of the robot arm’s way faster than the robot can contact the door) than the delimiting device (4).
Regarding claim 6, Ebihara discloses the arrangement as claimed in claim 1, wherein the automatic movement machine (1, 2) comprises a multi-axis robot (1). 
Regarding claim 8, Ebihara discloses the arrangement as claimed in claim 1, wherein the delimiting device (4) comprises a multi-arm delimiting robot (by paras. 6 and 11, the robot 1 is capable of gripping the door 4 with the end effector 2 to directly opening the 4 without using the actuator 3). 
Regarding claim 10, Ebihara discloses the arrangement as claimed in claim 1, wherein the at least one delimiting element (4) forms a free end of the delimiting robot (when, by paras. 6 and 11, the robot 1 grips door 4 with end effector 2 to directly open the door 4, the door 4 forms a “free end” of the robot 1).
Regarding claim 11, Ebihara discloses the arrangement as claimed in claim 1, wherein the delimiting device comprises a linear bar (5).
Regarding claim 12, Ebihara discloses a method for operating an arrangement comprising an automatic movement machine which includes at least one movable element (1, 2), the method comprising: a) moving (figs. 1A-1B show the motion of robot arm 1) the at least one movable element (1, 2); and b) moving (figs. 1A-1B show the motion of door 4) at least one delimiting 4) of a delimiting device (4, 5) which is controlled separately from the at least one movable element (para. 9) and which delimits a working region (A, B) of the automatic movement machine (the motion of the robot arm is delimited by the door 4; plainly, the motion of the robot is constrained by the door 4 when the door is closed and the robot can pass through the door entrance when the door is open), said movement of the at least one delimiting element (4) being dependent on the movement (signal for opening and closing door 4 is output from control device of robot 1, para. 9) of the at least one movable element (1, 2), such that the at least one delimiting element (4) prevents the at least one movable element (1, 2) from overshooting at least one fixed boundary (the robot arm will not pass through the door 4 when the door is closed; plainly, the door provides a fixed, i.e. securely fastened, boundary for the robot arm when closed); wherein a collision between a foreign object (7) which is located in a working region of the automatic movement machine (figs. 1A-1B show tool 7 within Machining Area B) in which the at least one movable element moves (fig. 1B shows robot 1 moving within area B when the door 4 is open) and an entirety of the at least one movable element (1, 2) is prevented by the movement (the robot is prevented from contacting the working tool 7 in Machining Area B by the door system; plainly, when the door is closed, the robot cannot pass through the door to contact the working tool; and the door opens when the machine tool is retracted as shown in fig. 1B so that contact between the tool 7 and robot arm 1 is prevented) of the at least one delimiting element (4).
Regarding claim 13, Ebihara discloses the method as claimed in claim 12, wherein at least the movement (i.e., the opening or closing) of the at least one delimiting element (4) in step b) occurs with a reduction in a safety distance (the robot 1 is able to move towards the door 4 when closed, or through the doorway when the door is open) between the at least one delimiting element (4) and the at least one movable element (1, 2).
Regarding claim 14, Ebihara discloses the method as claimed in claim 12, wherein the at least one delimiting element (4) exerts a retention force on the at least one movable element (1, 2) when said at least one movable element (1, 2) reaches the at least one fixed boundary of the working region in order to prevent the at least one movable element (1, 2) from overshooting the at least one fixed boundary (the door 4 exerts a retention force on the robot 1 insomuch as the door 4 prevents the robot 1 from entering area B when the door is closed as shown in fig. 1A; plainly, when the door 4 is shut to delimit area A from area B, and a collision happens between the door 4 and the robot 1, the door 4 prevents the robot 1 from entering area B).
Regarding claim 15, Ebihara discloses the method as claimed in claim 13, wherein the at least one delimiting element (4) exerts a retention force on the at least one movable element (1, 2) when said at least one movable element (1, 2) reaches the at least one fixed boundary of the working region in order to prevent the at least one movable element (1, 2) from overshooting the at least one fixed boundary (the door 4 exerts a retention force on the robot 1 insomuch as the door 4 prevents the robot 1 from entering area B when the door is closed as shown in fig. 1A; plainly, when the door 4 is shut to delimit area A from area B, and a collision happens between the door 4 and the robot 1, the door 4 prevents the robot 1 from entering area B).
Regarding claim 16, Ebihara discloses the method as claimed in claim 12, wherein the at least one delimiting element (4), when moving (i.e., opening or closing) during step b) depending on a direction of movement of the at least one movable element (1, 2), is oriented such that at least a subregion of the at least one delimiting element (4) is located between the at least one movable element (1, 2) and the at least one fixed boundary in the direction of movement (the door 4, which delimits area A from B, is at least partially between the robot 1 and the doorway until the door 4 is fully open).
Regarding claim 17, Ebihara discloses the method as claimed in claim 12, wherein the movement (i.e., opening or closing) of the at least one delimiting element (4) occurs at least one of (i) at a lower maximum speed and (ii) with a lower maximum acceleration (by para. 5, the robot 1 is capable of operating at higher maximum speeds and/or accelerations than the door 4) than the movement of the at least one element (interpreted as 1, 2; see objection, elsewhere above).

Claim Rejections - 35 USC § 103
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ebihara (US 2017/0008177). 
Regarding claims 7 and 9, Ebihara does not disclose wherein the multi-axis robot comprises a delta picker; wherein the multi-arm delimiting robot comprises a Selective Compliance Assembly Robot Arm (SCARA) robot. 
However, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to substitute any of such robots into the disclosure of Ebihara, since such robots were commonly-known and ubiquitous to the art, and such robots were known to have advantages over other known robots, i.e. single-arm robots, to include reduced weight, operational speed, usefulness in pick-and-place operations, or general compactness.1

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robertson (US 5,245,885) shows robotic arms with external bladders that are separately controlled and which are shown in fig. 5 as gripping an object 48 in the working region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the previous office action mailed 02/04/2020 for explanation of Official Notice; and see the subsequent office action mailed 05/15/2020 for recitation of the officially noticed facts taken to be admitted prior art.